UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7717



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIE JAMES SMITH,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-03-107; CA-05-395)


Submitted: January 19, 2006                 Decided:   January 26, 2006


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie James Smith, Appellant Pro Se.     Angela Hewlett Miller,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Willie James Smith seeks to appeal his motion pursuant to

28 U.S.C. § 2255 (2000). This court may exercise jurisdiction only

over   final   orders,   28   U.S.C.   §   1291   (2000),   and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).    As the district court has not yet issued any final

order related to his § 2255 motion, we accordingly dismiss the

appeal for lack of jurisdiction.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  DISMISSED




                                 - 2 -